Citation Nr: 1749143	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  10-13 772A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to PTSD.

2.  Entitlement to service connection for a skin disorder, to include dermatitis.

3.  Entitlement to an increased rating greater than 10 percent for residuals left auxiliary vein thrombosis

4.  Entitlement to an increased rating for residuals total knee replacement, left, rated 10 percent disabling prior to August 1, 2017, and 30 percent disabling thereafter (previously characterized as moderate advanced degenerative osteoarthritis with history of residuals, anterior cruciate ligament injury, left knee).

5.  Entitlement to an increased rating greater than 10 percent for moderate advanced degenerative osteoarthritis with history of chondromalacia patella, right knee.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel


INTRODUCTION

The Veteran had active service from August 1973 to August 1976 and from August 1978 to August 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2008 and January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In February 2015, the Board remanded the above matters, along with entitlement to service connection for an acquired psychiatric disorder and entitlement to a total disability rating based on individual unemployability (TDIU) for further development.  In addition, the Board denied an increased rating for bilateral hearing loss.

In a September 2016 rating decision, service connection for posttraumatic stress disorder was granted and a TDIU was granted, effective July 22, 2008.  Thus, with respect to those matters, the appeal has been granted in full and those issues is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues.  The Board notes that the Veteran timely disagreed with the initial rating assigned for PTSD.  In January 2017, the RO issued a statement of the case as to that matter.  The Veteran did not perfect an appeal of the issue of an increased rating for PTSD, as he did not file a substantive appeal following the issuance of the January 2017 SOC.  Thus, that matter is not before the Board.

In January 2017 rating decision, the RO awarded a temporary 100 percent rating for the Veteran's left knee disability, effective June 23, 2016, until August 1, 2017, and a 30 percent rating thereafter.  As higher ratings are still possible throughout the appeal period, the increased rating claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Board also notes that the left knee disability was recharacterized in light of knee replacement surgery, as reflected on the title page of this decision.

As a final preliminary matter, as noted in the February 2015 remand, the Veteran withdrew his request for a Board hearing in a February 2014 statement.  In October 2016 VA Form 9 (despite already having perfected his appeal), the Veteran requested a Board hearing with respect to the issue of service connection for sleep apnea.  While the Veteran has not been afforded such a hearing, the Board finds no prejudice in proceeding with a decision as to that matter as service connection for sleep apnea is being granted, as discussed below.

The issues of increased ratings for the bilateral knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is in relative equipoise as to whether the Veteran's sleep apnea is aggravated by service-connected PTSD.

2.   Current dermatitis first manifested during active service.

3.  Residuals of left auxiliary vein thrombosis are not manifested by persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for sleep apnea, secondary to service-connected PTSD on an aggravation basis, are met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

2.  The criteria for service connection for dermatitis are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.301, 3.303 (2017).

3.  The criteria for a rating in excess of 10 percent for residuals left auxiliary vein thrombosis are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.104, Diagnostic Code (DC) 7121 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Also, the Board notes that substantial compliance with the February 2015 remand directives has been achieved.  To that end, as will be discussed in greater detail below, with respect to the claim for an increased rating decided herein, the Veteran was afforded a VA examination detailing the symptoms associated with his residuals left auxiliary vein thrombosis.  As such, substantial compliance with the February 2015 remand directives has been achieved, with respect to the increased rating claim decided herein.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Merits

A.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a present disability, there must be: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established if the evidence of record shows disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

1.  Sleep Apnea

The Veteran asserts that his sleep apnea is secondary to his service-connected PTSD.  That the Veteran has been diagnosed with sleep apnea is not in doubt.  The remaining question is whether there is a relationship between his sleep apnea and his PTSD.

In September 2016, a VA examiner opined that it is less likely than not that sleep apnea is proximately due to or the result of PTSD.  As rationale, the examiner stated that there is no correlation between sleep apnea and PTSD.  Sleep apnea is an obstruction of airflow while sleeping and PTSD is a mental condition.  The examiner stated that there is no medical evidence to suggest obstruction of airflow is caused by a mental health condition.

The Veteran provided an opinion from Dr. M.J.L., M.D., dated May 2016.  In that opinion, he concluded that it is more likely than not that PTSD is an aggravating factor to the Veteran's sleep apnea.  While Dr. M.J.L. first discussed how sleep apnea can cause complications with PTSD, he explained his reliance on ". . . medical research showing that chronic activation of stress hormones. . . from PTSD can lead to neural sensitization leading to upper airway dysfunction such as sleep apnea."

The Board finds the evidence regarding a nexus between service-connected PTSD and sleep apnea is in at least relative equipoise.  Indeed, both opinions are probative and supported by thorough and cogent rationales.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (Board charged with assessing the probative value of all evidence of record).  Further, the Board notes that Dr. M.J.L.'s statement that ". . . medical research show[s] that chronic activation of stress hormones. . . from PTSD can lead to neural sensitization leading to upper airway dysfunction such as sleep apnea" is not contradicted by the VA examiner.  As such, the Board concludes that the evidence is in at least relative equipoise as to whether the Veteran's sleep apnea is secondary to his service-connected PTSD.

As such, resolving doubt in the Veteran's favor, as the evidence is at the very least in relative equipoise, service connection for sleep apnea, secondary to service connected PTSD on an aggravation basis, is warranted.  See 38 U.S.C.A. §§ 1154(b), 5107; 38 C.F.R. § 3.102.  There is no evidence or argument indicating that sleep apnea is secondary to PTSD on a causation basis.



2.  Skin Disability

The Veteran asserts that service connection is warranted for a skin disability of the chest.

The Veteran was afforded a VA examination in May 2016.  There, he was diagnosed with dermatitis of the chest.  The Veteran reported that he began experiencing dermatitis on his chest in 1994, during his deployment.  The Veteran reported that he began experiencing increasing symptoms after service in 1995, when he was treated by a dermatologist and prescribed a topical cream.  The examiner opined that it was less likely than not that the Veteran's dermatitis was related to service.  As rationale, the examiner stated that service treatment records did not show any treatment for dermatitis during active duty.  Further, the examiner stated that the current dermatitis did not appear to be the same dermatitis that was noted on the 1995 VA examination report.

The Board finds that the opinion of the May 2016 VA examiner is of minimal probative value.  First, that the Veteran's service treatment records did not show any dermatitis of the chest is actually consistent with the Veteran's assertions.  Indeed, at the May 2016 VA examination, the Veteran explained that he began experiencing dermatitis during a deployment towards the end of his period of active service and he did not seek treatment during service.  Thus, service treatment records would not show any complaints of dermatitis.  Second, the examiner is correct that dermatitis of the chest was not shown on the 1995 VA examination, but dermatitis of the coccyx was shown.  However, the United States Court of Appeals for Veterans Claims (Court) has recognized that some disabilities, like dermatitis, wax and wane due to their inherent nature.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  Further, the Veteran is competent to assert that he has experienced the same type of dermatitis beginning in service.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91-93 (1995).  As the Veteran noted relief from prescribed cream, it would follow that dermatitis of the chest may not be shown on a given examination.  Thus, simply because dermatitis of the chest was not shown on a given VA examination does not necessarily mean that the Veteran did not experience such, at least off and on, since service.  For those reasons, the Board finds the opinion of the May 2016 VA examination of minimal probative value.

The evidence indicates that dermatitis of the chest had its onset in service and has persisted, on and off, since service.  The Board finds that the Veteran's reports of dermatitis of the chest at least episodically since service are credible and not contradicted by any evidence of record.  Thus, the evidence is in at least equipoise as to whether the Veteran's dermatitis of the chest is related to service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence").  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, the Board finds that he has dermatitis of the chest that is related to service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Entitlement to service connection for dermatitis of the chest is therefore warranted. 

B.  Increased Rating

The Veteran's residuals left auxiliary vein thrombosis has been evaluated as 10 percent disabling under DC 7121 for post-phlebitic syndrome of any etiology.  38 C.F.R. § 4.104, DC 7121.

Under DC 7121 a higher evaluation of 20 percent disabling is warranted for persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  Id.

A 40 percent evaluation is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  Id.

A 60 percent evaluation is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  Id.

A maximum schedular evaluation of 100 percent disabling is warranted for massive board-like edema with constant pain at rest.  Id.

The Veteran was afforded a VA examination in July 2007.  There, he reported that he has left arm pain, weakness and tremors.  The examiner noted edema, but not massive edema or boardlike edema.  The examiner stated that there is no stasis pigmentation, eczema, or ulceration.  The examiner noted large tortuosus axillary veins in the left upper axilla and left shoulder.

The Veteran was afforded a VA examination in March 2010.  There, he reported that he has left arm pain, weakness and numbness.  The examiner noted edema, but not massive edema or boardlike edema.  The examiner stated that there is no stasis pigmentation, eczema, or ulceration.

The Veteran was afforded a VA examination in May 2016.  There, varicose veins and post-phlebitic syndrome on the left side were noted.  The Veteran denied any swelling to the left upper extremity.  The examiner noted that the left upper varicose veins were asymptomatic.  Distal sensation and pulses were intact.  The Veteran did not report using a compression device or garment on the left upper extremity.

Private and VA treatment records are associated with the claims file.  A review of those treatment records does not show that the Veteran experiences persistent edema of the left upper extremity, which is incompletely relieved by elevation of the extremity.

The Board finds that a rating in excess of 10 percent is not warranted.  The evidence of record does not indicate that the Veteran experiences persistent edema of the upper left extremity, which is incompletely relieved by elevation of the extremity.  Indeed, the Veteran denied any swelling of the left upper extremity at the May 2016 VA examination.  Further, while edema was noted at the July 2007 and March 2010 VA examinations, the examiners noted that edema was not massive and there was no evidence that edema was persistent and not incompletely relieved by elevation of the upper left extremity.  As there is no evidence that the Veteran experiences persistent edema of the upper left extremity which is incompletely relieved by elevation of the extremity, a rating in excess of 10 percent under DC 7121 is not warranted.

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to the instant claim.  See Doucette, 28 Vet. App. at 369-70 (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

For the above reasons, a rating in excess of 10 percent for residuals left auxiliary vein thrombosis is not warranted.  As the preponderance of the evidence is against any higher or separate rating, the benefit of the doubt doctrine is not otherwise for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

Service connection for sleep apnea, secondary to PTSD on an aggravation basis, is granted.

Service connection for dermatitis of the chest is granted.

A rating greater than 10 percent for residuals left auxiliary vein thrombosis is denied.


REMAND

Subsequent to the Board's February 2015 remand, the Court, in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia interprets 38 C.F.R. § 4.59 to establish additional requirements that must be met prior to finding that a VA examination is adequate.  In addition, as relevant to the present case, the Court stated in Correia that knees were "undoubtedly weight-bearing."  Id.  A review of the claims file reveals that the previous VA examination reports do not specify whether the results are weight-bearing or non-weight-bearing.  Although the Veteran's left knee disability is now rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5055, that DC provides for rating by analogy to DCs 5260 and 5261, pertaining to limitation of motion.

As the previous examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the increased rating claims.

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to evaluate the current severity of his service-connected left and right knee disabilities.  All indicated tests and studies shall be conducted.

All relevant electronic records, including a copy of this remand, must be sent to the examiner for review.

The examiner should report the ranges left and right knee flexion and extension (in degrees) on both active motion and passive motion and in both weight-bearing and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also specifically answer the following question with respect to left and right knee flexion and extension:

What is the extent of any additional limitation of left knee motion (in degrees) due to weakened movement, excess fatigability, incoordination, or pain during flare-ups and/or with repeated use?

The examiner should also report whether there is subluxation or instability of the left and/or right knee, and if present, provide an opinion as to its severity (i.e., slight, moderate, or severe).

The examiner must provide reasons for any opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his left and right knee disabilities.

 2.  If any benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


